DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference(s) and/or claim language encountered in the prior rejection of record for any teaching or matter specifically challenged in the argument, following the newly amended language. Su is still found to read on the claim as presented. Going further, the newly presented, independent claim 9, that now incorporates claims 1 and 9 from the previous claim set (7/31/2018) and the arguments associated therewith, have been fully considered and are persuasive. That rejection (from previous claim set) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Su in view of North. Note further that claims 17-18 and 20-21 have been identified to contain allowable subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective
filing date of the claimed invention.
Claim(s) 1-6, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Su 2014/0118894.
Regarding claim 1, Su discloses a hinge assembly (as depicted Fig 5a) comprising: a hinge cover (31, Fig 1); a hinge (2) inside the hinge cover to pivotally attach (par 0034) a base housing (1) to a display (4) housing of a computer (100); a space inside the hinge cover and adjacent a first side of the hinge (space at 314 (and/or including 313 at first side—where 314 locates, Fig 3); and a cable retainer (312) positioned in the space (Fig 5b), the cable retainer comprising first and second receptacles (317a, 317b Fig 5b) to receive respective first and second cable portions of a cable (52a, 52b), the first and second receptacles to retain the cable in position as the base housing and the display housing are pivoted with respect to one another with the hinge (par 0036), wherein the first cable portion extends through the first receptacle in a first direction (leftward/upward as depicted Fig 5b), and the second cable portion extends through the second receptacle in a second direction (rightward/downward) that is a reverse of the first direction (as depicted Fig 5b).
Regarding claim 2, Su discloses the hinge assembly of claim 1, wherein the first cable portion extends from the base housing through the first receptacle into the space, and the second cable portion extends from the display housing through the second receptacle into the space (see Fig 3).
Regarding claim 3, Su discloses the hinge assembly of claim 1, wherein the cable is injection molded with the cable retainer (par 0038).
Regarding claim 4, Su discloses the hinge assembly of claim 1, wherein the cable retainer engages an inner wall of the hinge cover (inner wall of 315, Fig 3).
Regarding claim 5, Su discloses the hinge assembly of claim 4, wherein, the first receptacle is arranged above the second receptacle in the cable retainer, the first and second receptacles to hold respective first and second cable portions of the cable one above another as the base housing and the display housing are pivoted with respect to one another with the hinge (see Figs 1 and 3).
Regarding claim 6, Su discloses the hinge assembly of claim 4, wherein the space inside the hinge cover includes a first space portion (314) and a second space portion (313), wherein the cable retainer fills the first space portion inside the hinge cover (at least partially Fig 3), and wherein the second space portion inside the hinge cover accommodates a bent portion of the cable (see Fig 5b).
Regarding claim 10, Su discloses a computer (100) comprising: a display housing (3) for a display (4) of the computer (Fig 1); a base housing (exterior housing of 1) for a base (1) of the computer (Fig 1); a cable (5) extending from the display housing to the base housing (Fig 1); and a hinge assembly (as depicted Fig 5a) comprising: a hinge cover (31); a hinge (2) inside the hinge cover to pivotally attach the base housing to the display housing (par 0034); and a cable retainer (311 and/or including 312) having a portion arranged inside the hinge cover and positioned adjacent a first side of the hinge (as depicted Fig 3), the cable retainer comprising a first receptacle (317b) to hold a first cable portion (52b) of the cable (5), and a second receptacle (317a) to hold a second cable portion of the cable (52a), the first and second receptacles to retain the cable in position as the base housing and the display housing are pivoted with respect to one another with the hinge (par 0036), wherein the first cable portion extends through the first receptacle in a first direction (leftward/upward as depicted Fig 5b), and the second cable portion extends through the second receptacle in a second direction (rightward/downward) that is a reverse of the first direction (as depicted Fig 5b).
Regarding claim 11, Su discloses the computer of claim 10, wherein the cable extends through the cable retainer into a space (314 and/or including 313) inside the hinge cover (Fig 3), and the cable bends to reverse direction inside the space (Fig 5b).
Regarding claim 13, Su discloses the computer of claim 10, wherein the cable is injection molded with the cable retainer (par 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su 2014/0118894 in view of Yu 9,086,841.
Regarding claim 7, Su discloses the hinge assembly of claim 1, except wherein the first and second cable retainer comprises a communication connector, the receptacles comprising ports of the communication connector to communicatively connect to the respective first and second cable portions of the cable. Yu however teaches a cable retainer (139 Fig 6) comprises a communication connector (145), receptacles (140) comprising ports of the communication connector (145 is ported/connected to 140, Fig 6) to communicatively connect to respective portions of a cable (col 4 lines 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge assembly of Su, to include a communication connector with ports as taught by Yu, in order to have a peripheral device connector integrated as part of the hinge in order to minimize dimensions or total thickness of the device, thereby reducing manufacturing costs due to less material necessary.
Regarding claim 8, Su in view of Yu discloses the hinge assembly of claim 7, Yu teaches wherein the communication connector comprises an electrical connector or an optical connector (Fig 4).
Regarding claim 12, Su discloses the computer of claim 10, except wherein the cable retainer comprises a connector having ports communicatively connected to the first and second cable portions of the cable. Yu however teaches a cable retainer (139 Fig 6) comprises a connector (145) having ports (145 is ported/connected to 140, Fig 6) communicatively connected to the first and second portions of the cable (col 4 lines 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge assembly of Su, to include a communication connector with ports as taught by Yu, in order to have a peripheral device connector integrated as part of the hinge in order to minimize dimensions or total thickness of the device, thereby reducing manufacturing costs due to less material necessary.
Claims 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su 2014/0118894 in view of North 2019/0317572.
Regarding claim 9, Su discloses a hinge assembly (as depicted Fig 5a) comprising: a hinge cover (31, Fig 1); a hinge (2) inside the hinge cover to pivotally attach (par 0034) a base (1) housing to a display (4) housing of a computer (100), wherein the hinge comprises a dual hinge to enable pivoting of the base housing and display housing (see par 0017); a space inside the hinge cover and adjacent a first side of the hinge (space at 314 (and/or including 313 at first side—where 314 locates, Fig 3); and a cable retainer (312) positioned in the space (Fig 5b), the cable retainer comprising receptacles (317) to receive respective portions (52a, 52b) of a cable (5), the receptacles to retain the cable in position as the base housing and the display housing are pivoted with respect to one another with the hinge (par 0036). Su discloses the claimed invention except for expressly disclosing pivot range of 360 degrees. North however teaches a similar device having 360-degree pivot (par 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the device as taught by Su to enable 360-degree pivot as taught by North, in order to, expose the display in a tablet footprint having the base portion underneath, thereby improving versatility and functionality providing user with multiple accessibility options.
Regarding claims 16 and 19, Su discloses the hinge assembly of claims 1 and 10, wherein the hinge comprises a dual hinge to enable pivoting of the base housing and display housing (par 0017). Su discloses the claimed invention except for expressly disclosing pivot range of 360 degrees. North however teaches a similar device having 360-degree pivot (par 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the device as taught by Su to enable 360-degree pivot as taught by North, in order to, expose the display in a tablet footprint having the base portion underneath, thereby improving versatility and functionality providing user with multiple accessibility options.
Allowable Subject Matter
Claims 17-18 and 20-21 are objected to as being dependent upon a
rejected base claim, but would be allowable if rewritten in independent form
including all the limitations of the base claim and any intervening claims.
Claim 17. The hinge assembly of claim 16, wherein the dual hinge comprises a first hinge portion having a first pivoting axis, and a second hinge portion having a second pivoting axis that is different from the first pivoting axis.
Claim 18. The hinge assembly of claim 9, wherein the dual hinge comprises a first pivoting axis about which the base housing is pivotable with respect to the display housing, and a different second pivoting axis about which the base housing pivotable with respect to the display housing.
Claim 20. The computer of claim 19, wherein the dual hinge comprises a first hinge portion having a first pivoting axis, and a second hinge portion having a second pivoting axis that is different from the first pivoting axis. *Claim 21 depends either directly or indirectly from claim 20 and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841